Citation Nr: 1820586	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine condition.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to April 1962 and from April 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent, denied entitlement to service connection for a right shoulder condition.  Jurisdiction currently lies with the RO in Los Angeles, California.
In April 2015 and December 2015, the Board remanded the issue of entitlement to service connection for a right shoulder condition.  

In an October 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for a right shoulder condition.  The Board also found that a claim of entitlement to service connection for a cervical spine condition had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), so the Board did not have jurisdiction over that issue.  Accordingly, the Board referred that matter to the AOJ for adjudication in the first instance.  

The Veteran appealed the October 2016 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a September 2017 joint motion to modify, which the Court granted, the parties moved to have the Court modify the Board's October 2016 decision to reflect that the issue of entitlement to service connection for a cervical spine condition was remanded rather than referred.  The Court did not disturb the Board's denial of entitlement to service connection for a right shoulder condition.   

The Veteran was previously represented by the Military Order of the Purple Heart.  In a February 2018 statement, the Veteran revoked that representation.  Accordingly, the Board recognizes that the Veteran is proceeding unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The joint motion accepted by the Court essentially found that the issue of entitlement to service connection for a cervical spine condition, which the Board found was reasonably raised by the record, was "part and parcel" of the Veteran's claim of entitlement to service connection for a right shoulder condition and that the Board has jurisdiction over it even though the AOJ had not previously adjudicated the claim.  Although normally such a "reasonably raised" claim would be referred by the Board to the RO for appropriate action, the joint motion appears to conclude that the Board has jurisdiction over the issue, including to the extent of ordering further evidentiary development.  See 38 C.F.R. § 19.9 ("The Board shall refer to the agency of original jurisdiction [(AOJ)] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the AOJ."); Young v. Shinseki, 25 Vet.App. 201, 203 (2012) ("[R]eferral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed."); Jarrell v. Nicholson, 20 Vet.App. 326, 332 (2006) (en banc) (where Board lacked appellate jurisdiction over request for revision of an RO decision that had not first been presented to and adjudicated by the RO, the appropriate course of action was to refer the matter to the RO for adjudication in the first instance); Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995) (Board lacks jurisdiction over claim not first presented to and adjudicated by the RO); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) ("[C]laims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims."); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) ("[A] newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.").

Nonetheless, the Board must comply with the terms of an Order from the Court.  See Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006) (noting that the Board must enforce a JMR); Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (discussing the law of the case doctrine and holding that the Board may not take action contrary to a prior Court decision in the same case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After fulling any duty to notify or assist the appellant under the Veterans Claims Assistance Act of 2000 the AOJ is to adjudicate the Veteran's claim of entitlement to service connection for a cervical spine condition.  If the claim is denied the AOJ is to issue a supplemental statement of the case, and provide the Veteran a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



